DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         TRELLIS L. LANIER,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-2865

                          [January 24, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard Bober, Judge;
L.T. Case No. 02-577CF10A.

  Rachel E. Reese of O'Brien Hatfield, P.A., Tampa, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, LEVINE and FORST, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.